- Provided by MZ Technologies As filed with the Securities and Exchange Commission on June 8 , 2010 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 20‑F/A Amendment No. 2 ¨ REGISTRATION STATEMENT PURSUANT TO SECTION 12(b) OR (g) OF THE SECURITIES EXCHANGE ACT OF 1934 OR x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2008 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 OR ¨ SHELL COMPANY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 333‑131938 Commission file number 333‑145838‑02 Commission file number 333‑145838‑01 TAM S.A. TAM Capital Inc. TAM Linhas Aéreas S.A. (Exact name of registrant as specified in its charter) (Exact name of registrant as specified in its charter) (Exact name of registrant as specified in its charter) Not applicable Not applicable TAM Airlines S.A. (Translation of registrant name into English) (Translation of registrant name into English) (Translation of registrant name into English) The Federative Republic of Brazil Cayman Islands The Federative Republic of Brazil (State or other jurisdiction of incorporation or organization) (State or other jurisdiction of incorporation or organization) (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (Primary Standard Industrial Classification Code Number) (Primary Standard Industrial Classification Code Number) Not applicable Not applicable Not applicable (I.R.S. Employer Identification Number) (I.R.S. Employer Identification Number) (I.R.S. Employer Identification Number) Av. Jurandir, 856, Lote 4, 1° andar 04072‑000, São Paulo, SP Federative Republic of Brazil (Address of principal executive offices) Securities registered or to be registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered Preferred Shares issued by TAM S.A., without par value New York Stock Exchange * American Depositary Shares (as evidenced by American Depositary Receipts), each representing one Preferred Share New York Stock Exchange * Not for trading purposes, but only in connection with the trading on the New York Stock Exchange of American Depositary Shares representing those Preferred Shares. Securities registered or to be registered pursuant to Section 12(g) of the Act: None . Securities for which there is a reporting obligation pursuant to Section 15(d) of the Act: TAM Capital Inc. U.S.$300,000,000 7.375% Senior Guaranteed Notes due 2017, unconditionally guaranteed by TAM S.A. and TAM Linhas Aéreas S.A. Indicate the number of outstanding shares of each of the issuer's classes of capital or common stock as of the close of the period covered by the annual report. 59,791,955 Common Shares 90,793,192 Preferred Shares Indicate by check mark if the registrant is a well‑known seasoned issuer, as defined in Rule 405 of the Securities Act. ¨ Yes x No If this report is an annual or transition report, indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. ¨ Yes x No Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. x Yes ¨ No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S‑T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). ¨ Yes ¨ No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non‑accelerated filer. See definition of "accelerated filer and large accelerated filer" in Rule 12b‑2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer x Non‑accelerated filer ¨ Indicate by check mark which basis of accounting the registrant has used to prepare the financial statements included in this filing: U.S. GAAP ¨ IFRS x Other ¨ If "Other" has been checked in response to the previous question, indicate by check mark which financial statement item the registrant has elected to follow. x Item 17 ¨ Item 18 If this is an annual report, indicate by check mark whether the registrant is a shell company (as defined in Rule12b‑2 of the Exchange Act). ¨ Yes x No CONTENTS Page EXPLANATORY NOTE 1 INTRODUCTION 3 PRESENTATION OF FINANCIAL AND OTHER DATA 4 FORWARD‑LOOKING STATEMENTS 5 ITEM 1. IDENTITY OF DIRECTORS, SENIOR MANAGEMENT AND ADVISERS 6 ITEM 2. OFFER STATISTICS AND EXPECTED TIMETABLE 6 ITEM 3. KEY INFORMATION 6 A. Selected Financial Data 6 B. Capitalization and Indebtedness 10 C. Reasons for the Offer and Use of Proceeds 10 D. Risk Factors 11 ITEM 4. INFORMATION ON THE COMPANY 20 A. History and Development of the Company 20 B. Business Overview 22 C. Organizational Structure 49 D. Property, Plant and Equipment 50 ITEM 4A. UNRESOLVED STAFF COMMENTS 50 ITEM 5. OPERATING AND FINANCIAL REVIEW AND PROSPECTS 50 A.Operating Results 50 B. Liquidity and Capital Resources 59 C. Research and Development, Patents and Licenses, etc. 61 D. Trend Information 62 E. Off‑balance Sheet Arrangements 62 F. Tabular Disclosure of Contractual Obligations 62 ITEM 6. DIRECTORS, SENIOR MANAGEMENT AND EMPLOYEES 63 A. Directors and Senior Management 63 B. Compensation 66 C. Board Practices 66 D. Employees 67 E. Share Ownership 70 ITEM 7. MAJOR SHAREHOLDERS AND RELATED PARTY TRANSACTIONS 71 A. Major Shareholders 71 B. Related Party Transactions 72 C. Interests of Experts and Counsel 73 ITEM 8. FINANCIAL INFORMATION 73 A. Consolidated Statements and Other Financial Information 73 B. Significant Changes 78 ITEM 9. THE OFFER AND LISTING 79 A. Offer and Listing Details 79 B. Plan of Distribution 80 C. Markets 80 -i - D. Selling Shareholders 86 E. Dilution 86 F. Expenses of the Issue 86 ITEM 10. ADDITIONAL INFORMATION 86 A. Share Capital 86 B. Memorandum and Articles of Association 86 C. Material Contracts 91 D. Exchange Controls 92 E. Taxation 93 F. Dividends and Paying Agents 99 G. Statement by Experts 99 H. Documents on Display 99 I. Subsidiary Information 99 ITEM 11. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 100 ITEM 12. DESCRIPTION OF SECURITIES OTHER THAN EQUITY SECURITIES 101 ITEM 13. DEFAULTS, DIVIDEND ARREARAGES AND DELINQUENCIES 102 ITEM 14. MATERIAL MODIFICATIONS TO THE RIGHTS OF SECURITY HOLDERS AND USE OF PROCEEDS 102 ITEM 15. CONTROLS AND PROCEDURES 102 ITEM 15T. CONTROLS AND PROCEDURES 103 ITEM 16A. AUDIT COMMITTEE FINANCIAL EXPERT 104 ITEM 16B. CODE OF ETHICS 104 ITEM 16C. PRINCIPAL ACCOUNTANT FEES AND SERVICES 104 ITEM 16D. EXEMPTIONS FROM THE LISTING STANDARDS FOR AUDIT COMMITTEES 105 ITEM 16E. PURCHASES OF EQUITY SECURITIES BY THE ISSUER AND AFFILIATED PURCHASERS 105 ITEM 16F. CHANGE IN REGISTRANT'S CERTIFYING ACCOUNTANT 105 ITEM 16G. CORPORATE GOVERNANCE 105 ITEM 17. FINANCIAL STATEMENTS 106 ITEM 18. FINANCIAL STATEMENTS 106 ITEM 19. EXHIBITS 106 SIGNATURES 107 -ii - Table of Contents EXPLANATORY NOTE This amendment ("Amendment No. 2") to our annual report on Form 20-F for the fiscal year ended December 31, 2008, which was originally filed with the U.S. Securities and Exchange Commission on June 30, 2009 (our "Original 2008 20-F"), as amended on Form 20-F/A and filed with the U.S. Securities and Exchange Commission on September 30, 2009 ("Amendment No. 1" and together with the Original 2008 20-F, the "2008 20-F"), is being filed solely for the purposes of amending our 2008 20-F to reflect a restatement of our 2008 consolidated financial statements. We are restating our 2008 consolidated financial statements because management concluded that an error existed with respect to (i) the accumulated depreciation recognized under "operating expenses" in our income statement after removing certain aircraft from our fleet in 2007 and (ii) the corresponding amount of accumulated depreciation reported on our balance sheet after that removal. Our management concluded that this error was material and required corrections to the consolidated financial statements as of and for the year ended December 31, 2008. Separately, and considering that our 2008 consolidated financial statements required restatement due to the error described above, our management has also corrected other errors existing in those financial statements that were not considered material, individually or in the aggregate, as more fully described in Note 2.1(b) to our consolidated financial statements. As a result of the material error, it was necessary (i) to revise the Report of Independent Public Accounting Firm to reflect that restatement and (ii) to restate our Management's Report on Internal Control over Financial Reporting to disclose that a material weakness in our internal control over financial reporting existed as of December 31, 2008 and that we did not maintain effective internal control over financial reporting as of December 31, 2008. The remedial action taken to remedy the identified material weakness is described in Item 15. This Amendment No. 2 has not been updated except as required to reflect the revisions stated above. This Amendment No. 2 only amends and restates the items described below as required to reflect the revisions stated above and does not reflect events that have occurred after the June 30, 2009 filing date of the original Form 20-F, or modify or update other disclosures presented therein. As a result of the revisions stated above, this Amendment No. 2 amends and restates the following items: · Part I  Item 3. Key Information  A. Selected Financial Data; · Part I  Item 4. Information on the Company  B. Business Overview  Competitive Advantages; · Part I  Item 5. Operating and Financial Review and Prospects  A. Operating Results  Carrying value of flight equipment; · Part I  Item 5. Operating and Financial Review and Prospects  B. Liquidity and Capital Resources; · Part II  Item 15. Controls and Procedures; - 1 - Table of Contents · Part III  Item 18. Financial Statements; · Part III  Item 19. Exhibits; and · Our consolidated financial statements beginning on page F-1. While the items above have been reproduced in full as required by Rule 12b-15 under the Securities Exchange Act of 1934, as amended, no changes have been made to those items, except to reflect the corrections stated above, or to any other items. In addition, this Amendment No. 2 includes currently dated certifications by the Chief Executive Officer and the Chief Financial Officer as required by Section 302 and Section 906 of the Sarbanes-Oxley Act of 2002, attached as Exhibits 12.1 through 12.6 and 13.1 through 13.6, as well as a currently dated Consent of Engeval Engenharia de Avalia ções S/C Ltda and a currently dated Consent of Independent Accounting Firm, attached as Exhibits 15.1 and 15.2 respectively. - 2 - Table of Contents INTRODUCTION In this annual report, "TAM S.A." refers to TAM S.A., a sociedade anônima de capital aberto organized under the laws of Brazil, "TAM Linhas Aéreas" AND "TLA" refer to TAM Linhas Aéreas S.A., a sociedade anônima de capital fechado organized under the laws of Brazil, "TAM Viagens" refers to Fidelidade Viagens e Turismo Ltda., a sociedade limitada organized under the laws of Brazil, "TAM Mercosur" refers to Transportes Aéreos Del Mercosur S.A., a sociedade anônima de capital fechado organized under the laws of Paraguay, "TAM Capital" refers to TAM Capital Inc., "TAM Financial 1" refers to Tam Financial Services 1 Ltda. and "TAM Financial 2" refers to Tam Financial Services 2 Ltda., each an exempted company incorporated with limited liability in the Cayman Islands. The terms "we," "our" and "us" refer to the TAM S.A., its consolidated subsidiaries and its controlled subsidiaries, the companies mentioned above. References to "preferred shares" and "ADSs" refer to the non‑voting preferred shares of TAM S.A. and the American depositary shares representing those preferred shares, respectively, except where the context otherwise requires. In this annual report, the term "ANAC" refers to the National Civil Aviation Agency or Agência Nacional de Aviação Civil , the national aviation agency. The term "Brazil" refers to the Federative Republic of Brazil and the phrase "Brazilian government" refers to the federal government of Brazil (and includes ANAC). The term "Central Bank" refers to the Central Bank of Brazil. The terms "U.S. dollar" and "U.S. dollars" and the symbol "U.S.$" refer to the legal currency of the United States. The terms " real " and " reais " and the symbol "R$" refer to the legal currency of Brazil and the term " centavos " means the 100th part of the real . This annual report contains terms relating to operating performance within the airline industry that are defined as follows: · "ASK" means available seat kilometers, or the product of multiplying the number of seats available in all the aircraft by the distance the seats are flown in kilometers. · "Average tariff" means the quotient of dividing passenger transport revenue by the number of paying passengers transported. · "BELF" means the break‑even load factor (or load factor in which revenue equals operating expenses). · "Block hours" refers to the elapsed time between an aircraft's leaving an airport gate and arriving at an airport gate. · "CASK" means cost per ASK, or quotient of dividing total operating expenses (excluding the fair value of fuel derivatives and revaluations of aircraft) by the number of available seat kilometers. The result is presented in this annual report in centavos per ASK. · "Load factor" means the percentage of aircraft occupied on flights, or quotient between RPK and ASK. · "RASK" means revenue per ASK, or quotient of dividing net revenue by the number of available seat kilometers. The result is presented in this annual report in centavos per ASK. · "RPK" means revenue passenger kilometer corresponding to the product of multiplying the number of paying passengers transported by the number of kilometers flown by such passengers. · "Yield" means the average amount paid per passenger to fly one kilometer. - 3 - Table of Contents PRESENTATION OF FINANCIAL AND OTHER DATA We prepare our consolidated annual financial statements in accordance with International Financial Reporting Standards ("IFRS") as issued by the International Accounting Standards Board. These consolidated financial statements are the first TAM S.A. financial statements to be prepared in accordance with IFRS. IFRS 1  "First‑time Adoption of International Reporting Standards" has been applied in preparing these financial statements. The financial statements are prepared under the historical cost convention unless otherwise indicated, including, for example, in respect of revaluation of flight equipment and measurement of derivative financial instruments and certain financial assets at fair value. Until December 31, 2008, our consolidated financial statements were prepared in accordance with Generally Accepted Accounting Principles in Brazil (Brazilian GAAP). Brazilian GAAP differs in certain respects from IFRS. When preparing our 2008 consolidated IFRS financial statements, management has amended certain accounting, valuation and consolidation methods in the Brazilian GAAP financial statements to comply with IFRS. The comparative figures in respect of 2007 have been restated to reflect these adjustments. Reconciliations and descriptions of the effect of the transition from Brazilian GAAP to IFRS are given in Note 4 to the consolidated financial statements. The last consolidated financial statements available under Brazilian GAAP which were filed with: · the United States Securities and Exchange Commission were those for the year ended December31, 2007; and with · the Brazilian Securities regulators ("CVM") were those for the year ended December 31, 2008. Our audited consolidated annual financial statements for the years ended December 31, 2008 and 2007, as included in this report, have been audited by our independent registered public accounting firm. We maintain our books and records in reais . All references in this annual report to numbers of our common and preferred shares reflect a share split which took place on May 16, 2005, pursuant to which holders of our existing shares received two shares of the same class and type for each share held. For ease of presentation, certain financial information contained in this annual report has been presented in U.S. dollars. This annual report contains translations of various real amounts, before rounding, into U.S. dollars at specified rates solely for your convenience. You should not construe these translations as representations by us that the real amounts actually represent these U.S. dollar amounts or could be converted into U.S. dollars at the rates indicated. Unless otherwise indicated, we have translated the real amounts using a rate of R$2.3370 to U.S.$1.00, the U.S. dollar selling rate published by the Central Bank on December 31, 2008. On June 26, 2009, the U.S. dollar selling rate published by the Central Bank was R$1.9396 to U.S.$1.00. The information contained in this annual report relating to Brazil and the Brazilian economy is based on data published by the Central Bank, government agencies and other independent sources. Data and statistics regarding the Brazilian civil aviation markets are based on publicly available data published by ANAC. Data and statistics regarding the international civil aviation markets are based on publicly available data published by the International Civil Aviation Organization (ICAO) and the International Air Transport Association (IATA). We also make statements in this annual report about our competitive position and market share in, and the market size of, the Brazilian airline industry. We have made these statements on the basis of statistics and other information from third‑party sources that we believe are reliable. Although we have no reason to believe any of this information or these reports are inaccurate in any material respect, we have not independently verified the competitive position, market share and market size or market growth data provided by third parties or by industry or general publications. Certain figures in this document have been subject to rounding adjustments. Accordingly, figures shown as totals in certain tables may not be an arithmetic aggregation of the figures that precede them. - 4 - Table of Contents FORWARD‑LOOKING STATEMENTS This annual report includes certain forward‑looking statements (particularly in "Item 3. KeyInformation D. Risk Factors," "Item 4. Information on the Company  B. Business Overview" and "Item 5. Operating and Financial Review and Prospects"). These forward‑looking statements are based principally on our current expectations and on projections of future events and financial trends that currently affect or might affect our business. In addition to the items discussed in other sections of this annual report, there are many significant factors that could cause our financial condition and results of operations to differ materially from those set out in our forward‑looking statements, including factors such as: · economic and political developments in both Brazil and the principal international markets in which we operate; · our management's expectations and estimates as to future financial performance, financial plans and the impact of competition on our business, including competitive pressures on pricing; · our level of indebtedness and other payment obligations; · our plans relating to investments and capital expenditures; · variations in interest rates, inflation and the exchange rate relating to the real (with respect to both potential depreciation and appreciation of the real ); · existing and future regulations; · increases in fuel expenses, maintenance expenses and insurance premiums; · changes in market prices, preferences of consumers and competitive conditions; · cyclical and seasonal variations in our results of operations; · defects or other mechanical problems in our aircraft; · developments in the Brazilian civil aviation infrastructure, including air traffic control, airspace and airport infrastructure; · the implementation of our strategies and growth plans; · our ability to obtain financing on commercially reasonable terms; · changes in fiscal policy and tax laws; and · other risk factors set forth in "Item 3. Key Information  D. Risk Factors." The words "believe," "expect," "continue," "understand," "hope," "estimate," "will," "may," "might," "should," "intend" and other similar expressions are intended to identify forward‑looking statements and estimates. Such statements refer only to the date on which they were expressed, and we assume no obligation to publicly update or revise any such estimates resulting from new information or any other events. As a result of the inherent risks and uncertainties involved, the forward‑looking statements included in this annual report may not be accurate and our future results of operations and performance may differ materially from those set out for a number of different reasons. No forward‑looking statement in this annual report is a guarantee of future performance and each estimate involves risks and uncertainties. Investors are cautioned not to place undue reliance on any forward‑looking statements. - 5 - Table of Contents PART I ITEM 1. IDENTITY OF DIRECTORS, SENIOR MANAGEMENT AND ADVISERS Not applicable. ITEM 2. OFFER STATISTICS AND EXPECTED TIMETABLE Not applicable. ITEM 3. KEY INFORMATION A. Selected Financial Data The tables below contain a summary of our financial data as of and for each of the periods indicated and were derived from our consolidated annual financial statements, prepared in accordance with International Financial Reporting Standards ("IFRS") as issued by the International Accounting Standards Board ("IASB"). The information set forth in this section should be read in conjunction with our consolidated annual financial statements (including the notes thereto) and "Presentation of Financial and Other Data" and "Item 5. Operating and Financial Review and Prospects." The summary consolidated annual financial information as of December 31, 2007 and 2008 and for each of the two years ended December 31, 2007 and 2008, prepared in accordance with IFRS, is derived from our audited consolidated annual financial statements included elsewhere in this annual report audited by our independent registered public accounting firm. The summary consolidated annual financial information as of December 31, 2004, 2005 and 2006 and for each of the three years ended December 31, 2004, 2005 and 2006, prepared in accordance with Brazilian GAAP and U.S. GAAP, is derived from our audited consolidated annual financial statements included in our Annual Report on Form 20‑F for the year ended December 31, 2007, filed June 25, 2008, but do not contain any reconciliation of shareholders' equity or net income from Brazilian GAAP or U.S. GAAP to IFRS. Accordingly, you may not be able to directly compare the financial information as of and for the years ended December 31, 2008 and 2007 with the financial information as of and for the years ended December 31, 2004, 2005 and 2006. For your convenience, the following tables also contain U.S. dollar translations of the real amounts presented at December 31, 2008, translated using the rate of R$1.9396 to U.S.$1.00, the U.S. dollar selling rate at June 26, 2009 published by the Central Bank on SISBACEN, using transaction PTAX 800, option 5. The tables below entitled "Operating Data Computed Using Financial Information Under IFRS" and "Additional Operating Data" also include unaudited operational and other data indicative of performance utilized by certain investors in evaluating companies operating in the global air transportation sector. This unaudited operational data is not included in or derived from our consolidated annual financial statements. The data corresponding to years 2006 to 2004 presented in U.S. GAAP and Brazilian GAAP were derived from our previous 20‑F. At December 31 IFRS ( U.S.$ millions ) ( R$ millions ) Balance sheet data Cash and cash equivalents 467 Other financial assets 2,140 Trade account receivables 938 Total assets 10,333 Borrowings (1) 1,068 Finance lease obligations (1) 2,968 Debentures 532 Advance ticket sales 807 Total equity 1,909 Total liabilities and equity (1) Refers to the total balance of current liabilities plus long‑term liabilities. - 6 - Table of Contents At December 31 Brazilian GAAP ( R$ millions ) Balance sheet data Cash and banks 123 93 86 Financial investments 2,331 903 211 Customer accounts receivable 781 763 553 Total assets 5,168 3,311 2,203 Debt 453 270 151 Finance lease and operating lease liabilities 162 218 261 Debentures 569 59 75 Advance ticket sales 759 558 367 Shareholders' equity 1,443 760 191 Total liabilities 5,168 3,311 2,203 (1) Refers to the total balance of current liabilities plus long‑term liabilities. At December 31 U.S. GAAP ( R$ millions ) Balance sheet data Cash and cash equivalents 300 93  Marketable securities 2,153 903 297 Customer accounts receivable, net 781 763 553 Total assets 7,657 6,057 4,989 Debt 453 270 151 Obligations under finance leases 2,369 2,845 3,172 Debentures 569 59 75 Advance ticket sales 759 558 367 Shareholders' equity 1,532 620 (164) Total liabilities 7,657 6,057 4,989 (1) Refers to the total balance of current liabilities plus long‑term liabilities. Year Ended December 31 IFRS ( U.S. millions ) ( R$ millions ) Revenue . Operating expenses Operating profit before movements in fair value of fuel derivatives and revaluation of aircraft Movements in fair value of fuel derivatives (657) (1,274) 130 Gains/(losses) on revaluation of aircraft recognized in the income statement 125 242 (225) Operating (loss)/profit Finance income 727 1,410 1,007 Finance cost (1,550) (3,006) (755) (Loss) / profit before income tax and social contribution Income tax and social contribution. 327 634 (146) (Loss) / profit after tax (all continuing operations) Attributable to Minority interest 0.4 0.9 0.2 Equity holders of TAM Number of shares outstanding at year end, excluding treasury shares (in thousands of shares): Common shares 50,195 50,195 59,792 Preferred shares 100,390 100,390 90,793 Total 150,585 150,585 150,585 Earnings (loss) per share (common and preferred) Basic Diluted Dividends declared per share: Common shares (in reais and U.S. dollars) 0 0 0.2093 Preferred shares (in reais and U.S. dollars) 0 0 0.2093 Dividends declared per ADS (in reais and U.S. dollars) 0 0 0.2093 (1) Except where indicated. (2) In 2008 there was a conversion of common shares to preferred shares of a relevant shareholder. - 7 - Table of Contents Year Ended December 31 Brazilian GAAP ( R$ millions ) Statement of operations data Gross operating revenue Air transportation revenues: Domestic. 5,162 4,192 3,233 International 1,537 1,034 893 Cargo. 487 407 319 Other operating revenues 514 277 299 Taxes and deductions. (355) (261) (224) Net operating revenue Operating expenses: Fuel. (2,130) (1,695) (1,067) Sales and marketing. (875) (855) (656) Aircraft and flight equipment leases. (719) (627) (651) Personnel. (873) (669) (546) Maintenance (388) (356) (389) Services rendered by third parties (540) (374) (360) Landing, take‑off and navigational tariffs (315) (233) (186) Depreciation and amortization. (102) (85) (91) Aircraft insurance (35) (40) (53) Other. (372) (302) (227) Total operating expenses Gross income (loss) . Financial income (expenses), net. 56 (178) (82) Other operating income (expenses), net. (126) (31) (14) Operating income (loss) . Non‑operating income (expenses), net. 11 (8) 300 Income (loss) before income tax and social contribution . Year Ended December 31 Brazilian GAAP ( R$ millions ) Income tax and social contribution (325) (75) (156) Income (loss) before minority interest Minority interest (1)  (1) Income (loss) for the year . Number of shares outstanding at year end, excluding treasury shares (in thousands of shares) : Common shares 59,792 59,816 29,908 Preferred shares 90,771 84,243 31,457 Total 150,563 144,059 61,365 Net income (loss) per share (in reais and US dollars) . Net income (loss) per ADS (in reais and US dollars) Dividends declared per share: Common shares (in reais and US dollars). 0.8949 0.2041  Preferred shares (in reais and US dollars). 0.8949 0.2041  Dividends declared per ADS (in reais and US dollars). 0.8949 0.2041  Except where indicated. (2) A share split took place on May 16, 2005, pursuant to which all holders of our existing shares received two shares of the same class and type for each share held. All periods are presented considering the share split effects. Year Ended December 31 U.S. GAAP ( R$ millions ) Statement of operations data Gross operating revenue Air transportation revenues: Domestic 5,162 4,192 3,233 International. 1,538 1,034 893 Cargo. 487 407 319 Other operating revenues 499 262 299 Taxes and deductions. (356) (261) (224) Net operating revenue Operating expenses: Fuel (2,130) (1,695) (1,067) Sales and marketing. (875) (855) (656) Aircraft and flight equipment leases. (381) (300) (321) Personnel. (878) (666) (544) Maintenance. (388) (356) (389) Services rendered by third parties (531) (357) (360) Landing, take‑off and navigational tariffs. (315) (233) (186) Depreciation and amortization (223) (206) (193) Aircraft insurance (35) (40) (53) Other (483) (314) (258) Total operating expenses Operating income. 1,091 612 493 Financial income (expenses), net. 152 32 137 Income before income tax and social contribution Income tax and social contribution (433) (217) (199) Income before minority interest . Minority interest (1)  (1) Income for the year - 8 - Table of Contents Year Ended December 31 U.S. GAAP ( R$ millions ) Income per share basic and diluted (weighted average) : Common shares (in reais and US dollars) 5.42 3.13 3.33 Previous preferred shares (in reais and US dollars).  1.35 3.67 Current preferred shares (in reais and US dollars) . 5.42 1.90  Income per ADS basic and diluted (weighted average) (in reais and US dollars): 5.42 3.25 3.67 (1) Except where indicated. (2) The data relating to both our preferred and common shares has been adjusted to reflect the share split which took place on May 16, 2005, pursuant to which all holders of our existing shares received two shares of the same class and type for each share held. (3) The rights of preferred shareholders were altered on May 16, 2005. Previously, preferred shares had carried the rights to a dividend 10% higher than that distributed to holders of common shares. From May 16, 2005 however preferred shares carried the same dividend rights as common shares. The terms "Previous" and "Current" preferred shares used in the above table reflect this change in entitlement. Year Ended December 31, Operating Data Computed Using Financial Information Under IFRS ( U.S.$ ) ( R$ ) ( unaudited ) Operating data RASK (cents/ centavos ). 9.49 18.41 16.85 RASK scheduled domestic (cents/ centavos ) 8.81 17.08 15.51 RASK scheduled international (cents/ centavos ) 6.77 13.13 12.44 Yield scheduled domestic (cents/ centavos ). 13.77 26.71 23.42 Yield scheduled international (cents/ centavos ) 8.69 16.86 17.66 CASK (cents/ centavos ). 8.99 17.44 16.17 CASK except fuel (cents/ centavos ). 5.44 10.56 10.84 Average tariff (dollars/ reais ). 153.68 298.07 250.04 Year Ended December 31, Additional Operating Data ( unaudited ) Paid passengers transported (thousands) 30,144 27,850 25,022 19,571 13,522 RPK (millions). 40,518 33,500 26,289 19,797 13,854 ASK (millions). 57,091 47,599 35,564 28,024 20,999 Load factor  % 71.0% 70.4% 73.9% 70.6% 66.0% Break‑even load factor (BELF)  % 66.3% 68.1% 63.9% 65.3% 61.7% Block hours 523,114 462,380 390,839 323,729 241,684 Kilometers flown  km (thousands). 309,625 273,056 226,344 185,158 139,367 Liters of fuel 2,047,756 1,739,430 1,336,917 1,073,918 820,335 Number of employees 24,389 20,469 13,195 9,669 8,215 Average aircraft use during the period (hours per day). 12.5 12.6 12.66 11.36 8.98 Take‑offs. 274,856 261,171 245,163 209,831 158,898 Average leg (km) 1,126 1,046 923 882 877 - 9 - Table of Contents Exchange Rates Until January 1999, there were two legal foreign exchange markets in Brazil, the commercial rate exchange market, or the Commercial Market, and the floating rate exchange market, or the Floating Market. The Commercial Market was reserved primarily for foreign trade transactions and transactions that generally required prior approval from Brazilian monetary authorities, such as the purchase and sale of registered investments by foreign persons and related remittances of funds abroad (including the payment of principal of and interest on loans, notes, bonds and other debt instruments denominated in foreign currencies and duly registered with the Central Bank). The Floating Market rate generally applied to specific transactions the Central Bank was not required to approve. The Central Bank reported both the Commercial Market rate and the Floating Market rate on a daily basis. In January, 1999 the Brazilian government announced the unification of the exchange positions of the Brazilian financial institutions in the Commercial Market and the Floating Market, leading to a convergence in the pricing and liquidity of both markets. On March 4, 2005, the Conselho Monetário Nacional issued Resolution No.3,265 and Resolution No.3,266 (each of which became effective on March 14, 2005), which introduced several changes in the Brazilian foreign exchange regime, including (i) the unification of the Commercial Market and the Floating Market, and (ii)the relaxation of rules for the acquisition of foreign currency by Brazilian residents. It is expected that the Central Bank will further regulate foreign exchange transactions, as well as to payments and/or transfers of Brazilian currency between Brazilian residents and non‑residents (such transfers being commonly known as International Transfers of Reais ), including those made through so‑called non‑resident accounts (also known as CC5 accounts). See "Item 3. Key Information  D. Risk Factors  Risks relating to Brazil  Exchange rate instability may have adverse effects on the Brazilian economy, our business, financial condition, results of operations and prospects and the trading price of our ADSs and preferred shares." The following tables set forth the Commercial Market rate for the purchase of U.S. dollars expressed in reais per U.S. dollar for the periods and dates indicated: Exchange Rates of Reais per U.S. $1.00 Year Ended Low High Average Period End December 31, 2004 2.654 3.205 2.926 2.654 December 31, 2005 2.163 2.762 2.285 2.341 December 31, 2006 2.059 2.371 2.215 2.138 December 31, 2007 1.733 2.156 1.944 1.771 December 31, 2008 1.559 2.500 1.837 2.337 (1) Represents the daily average rate during each of the relevant periods. Source : Central Bank. Exchange Rates of Reais per U.S. $1.00 Month Ended Low High Period End December 2008 2.337 2.500 2.337 January 2009. 2.189 2.380 2.316 February 2009. 2.245 2.392 2.378 March2009. 2.238 2.422 2.315 April 2009. 2.170 2.290 2.178 May 2009 1.973 2.148 1.973 June 2009 (through June 26, 2009) 2.007 1.930 1.940 Source: Central Bank. B.
